McLELLAN, District Judge.
 Pursuant to the defendant’s motion for a bill of particulars, the plaintiff is directed to file a bill of particulars stating the approximate time of day of the alleged injury to the plaintiff; where he was on the vessel at the time of his alleged injury; what he was then doing, the part of the vessel or the vessel’s equipment causing the plaintiff’s alleged injury; and whether he was alone or working with other members of the crew. The plaintiff is also directed to include in his bill of particulars the respects in which the defendant, its servants or agents, were negligent. Such a bill of particulars to be filed in or within thirty (30) days.